News Contacts: Media and Investors Peggy Reilly Tharp, Brown Shoe Company (314) 854-4134, ptharp@brownshoe.com Brown Shoe Company Reports Third Quarter 2011 Results Net sales of $713.8 million GAAP net earnings per diluted share of $0.79 Adjusted net earnings per diluted share of $0.51 ST. LOUIS, Nov. 21, 2011 – Brown Shoe Company, Inc. (NYSE: BWS, brownshoe.com) today reported its third quarter 2011 financial results, with net sales of $713.8 million, a decrease of 0.3% compared to third quarter 2010 net sales of $716.1 million. The company reported net earnings of $33.7 million, or $0.79 per diluted share, compared to $18.6 million, or $0.42 per diluted share, in the third quarter of 2010.On an adjusted* basis, net earnings were $21.9 million, or $0.51 per diluted share, compared to $19.8 million, or $0.45 per diluted share in the third quarter of 2010.Gross profit margin in the third quarter of 2011 was 38.7% versus 39.4% in the third quarter of 2010. “We recently completed the first phase of our previously announced portfolio review and have made determinations about some of our assets,” said Diane Sullivan, president and chief executive officer of Brown Shoe Company.“As a result, we will be exiting several businesses, including all of children’s wholesale and some women’s specialty and private brands.In addition, we have accelerated our real estate review and now plan to close between 70 and 75 Famous Footwear stores in fiscal 2011 and 2012, for a total of approximately 145 stores.We will also be closing all of our Brown Shoe Closet and F.X. LaSalle stores.These changes are in addition to the sale of AND 1 and the closing of our Sun Prairie, Wis., Retail distribution center.” “In total, the first phase of our portfolio realignment is expected to result in a $200 million reduction in annual revenue, approximately $80 million of related SG&A cost savings, and approximately $20 million of cash and non-cash costs over the next several quarters,” continued Sullivan.“While our efforts to date have been focused on eliminating underperforming or poorly aligned assets, this is not our sole focus.We are determined to expand our portfolio over the long-term and to deliver enhanced growth through our focus on the strategic consumer platforms of Family, Healthy Living and Contemporary Fashion.” US$M, except per share (unaudited) 13 Weeks 39 Weeks 52 Weeks 3Q’11 3Q’10 Chg. 3Q’11 3Q’10 Chg. 3Q’11 3Q’10 Chg. Famous Footwear -1.3% -2.4% -1.0% Wholesale Operations 2.9% 14.7% 14.8% Specialty Retail -5.2% -2.0% -0.4% Consolidated net sales -0.3% 2.9% 3.8% Gross profit -2.0% -1.3% -0.7% Margin 38.7% 39.4% -70 bps 38.8% 40.4% -160 bps 38.8% 40.6% -180 bps SG&A expenses -3.1% 1.6% 2.2% % of net sales 33.5% 34.5% -100 bps 36.2% 36.6% -40 bps 36.5% 37.1% -60 bps Net restructuring, other special charges 154.6% 30.9% -9.0% Operating earnings -2.8% -34.9% -35.1% % of net sales 4.5% 4.6% -10 bps 2.2% 3.5% -130 bps 1.9% 3.1% -120 bps Net interest expense 35.3% 46.3% 36.0% Earnings before income tax -9.3% -56.7% -58.9% Tax rate 31.7% 34.9% -320 bps 32.0% 35.7% -370 bps 19.9% 32.4% n/m Discontinued operations n/m n/m n/m Net earnings 81.6% -3.2% -7.1% Per share 88.1% -2.6% -7.9% Adjusted per share 13.3% -30.2% -31.7% Highlights Famous Footwear reported a year-over-year decline in third quarter net sales of (1.3%).The decrease was due in part to the continued expected weakness in year-over-year toning sales, which was only partially offset by strength in running, sandal and boot sales.In the third quarter, same store sales at Famous Footwear decreased (0.4%) versus a record setting 10.6% gain in 2010.During the quarter, the company closed 12 underperforming stores and added 17 new stores.On a year-over-year basis, the total number of stores increased to 1,121 from 1,118. Wholesale Operations net sales improved 2.9% over the third quarter of 2010, as a result of the ASG acquisition completed in February of 2011.Legacy Wholesale Operations were down 11.8% versus a 33.7% improvement in the third quarter of last year, as the company began the work to exit some of its Wholesale brands and also due to lower sales of Dr. Scholl’s Shoes.This decline was partially offset by a year-over-year improvement in Contemporary Fashion, which was led by the Sam Edelman, Franco Sarto, Via Spiga and Vera Wang brands. Consolidated gross profit decreased (2.0%) in the third quarter, while gross profit margin declined (70) basis points.The reduction in gross margin, when compared to the third quarter of 2010, was primarily due to both lower sales and a decline in gross margin at Famous Footwear.Wholesale Operations contributed positively to gross margin, due to better gross margin performance in the company’s legacy Wholesale Operations and as a result of the ASG acquisition.For the third quarter, Retail and Wholesale Operations net sales were 67% and 33%, respectively, compared to 69% and 31% in the third quarter of 2010. Third quarter 2011 GAAP earnings per diluted share of $0.79 included a $0.37 benefit from the sale of AND 1, ($0.07) of costs associated with exiting various Wholesale Operations brands, and ($0.02) of ASG integration related costs.Excluding these items, adjusted earnings were $0.51 per diluted share.For the third quarter of 2010, GAAP earnings per diluted share of $0.42 included ($0.03) of costs related to the company’s IT initiatives.Excluding these costs, adjusted earnings were $0.45 per diluted share. Inventory at the end of the third quarter was $580.2 million, up 7.5% compared to $539.9 million in the third quarter of 2010.Famous Footwear inventory was down, while Wholesale Operations inventory was up, with the majority of the year-over-year increase at Wholesale due to the ASG acquisition.At quarter-end, Brown Shoe Company had approximately $300.0 million in availability under its revolving credit facility and $42.0 million in cash and cash equivalents. Financial Review and Outlook “The third quarter decline in net sales to $713.8 million was versus a strong year-over-year comparison and during a time of economic uncertainty for our consumers,” said Mark Hood, chief financial officer of Brown Shoe Company.“Adjusted EPS of $0.51 for the third quarter was up 13.3% over the prior year and included $0.07 of SAP related costs.This brings year-to-date SAP related costs to a total of $0.22 per diluted share.” “For fiscal 2011, we now expect earnings per diluted share of $0.73 to $0.85, reflecting a generally cautious outlook for the holiday shopping season, the full-year impact of approximately $0.26 of SAP related costs, and an expected decline in sales from the brands we are exiting,” concluded Hood. Metric FY’11 Consolidated net sales $2.60 to $2.62 billion Famous Footwear same-store sales Down 1% Wholesale Operations net sales, excluding ASG Down 2% Gross profit margin Down 100 to 140 basis points Net interest expense $26 to $27 million Effective tax rate 31.0% to 32.0% Earnings per diluted share $0.73 to $0.85 Adjusted earnings per diluted share $0.73 to $0.85 Depreciation and amortization $59 to $61 million Capital expenditures $43 to $45 million Investor Conference Call Brown Shoe Company will webcast an investor conference call at 4:30 p.m. ET today, Nov. 21, 2011.The webcast will be available at brownshoe.com/investor.A live conference call will be available at (877) 217-9089 for analysts in North America or (706) 679-1723 for international analysts by using the conference ID 26752005.A replay will be available on the website for a limited period.Investors may also access the replay by dialing (855) 859-2056 in North America or (404) 537-3406 internationally and using the conference ID 26752005 through Dec. 5, 2011. * Non-GAAP Financial Measures In this press release, the Company’s financial results are provided both in accordance with generally accepted accounting principles (GAAP) and using certain non-GAAP financial measures. In particular, the Company provides historic and estimated future net earnings and earnings per diluted share adjusted to exclude certain gains, charges and recoveries, which are non-GAAP financial measures. These results are included as a complement to results provided in accordance with GAAP because management believes these non-GAAP financial measures help identify underlying trends in the Company’s business and provide useful information to both management and investors by excluding certain items that may not be indicative of the Company’s core operating results. These measures should not be considered a substitute for or superior to GAAP results. Definitions All references in this press release, outside of the condensed consolidated financial statements that follow, unless otherwise noted, related to net earnings attributable to Brown Shoe Company, Inc. and diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders, are presented as net earnings and earnings per diluted share, respectively. Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 This press release contains certain forward-looking statements and expectations regarding the Company's future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These risks include (i) changing consumer demands, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (ii) potential disruption to Brown Shoe Company’s business and operations as it integrates ASG into its business; (iii) potential disruption to Brown Shoe Company’s business and operations as it implements its information technology initiatives; (iv) Brown Shoe Company’s ability to utilize its new information technology system to successfully execute its strategies, including integrating ASG’s business; (v) intense competition within the footwear industry; (vi) rapidly changing fashion trends and purchasing patterns; (vii) customer concentration and increased consolidation in the retail industry; (viii) political and economic conditions or other threats to the continued and uninterrupted flow of inventory from China, where ASG has manufacturing facilities and both ASG and Brown Shoe Company rely heavily on third-party manufacturing facilities for a significant amount of their inventory; (ix) the ability to recruit and retain senior management and other key associates; (x) the ability to attract and retain licensors and protect intellectual property rights; (xi) the ability to secure/exit leases on favorable terms; (xii) the ability to maintain relationships with current suppliers; (xiii) compliance with applicable laws and standards with respect to lead content in paint and other product safety issues; (xiv) the ability to source product at a pace consistent with increased demand for footwear; (xv) the impact of rising prices in a potentially inflationary global environment; and (xvi) the ability of Brown Shoe Company to execute on the first phase of its portfolio realignment. The Company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption Risk Factors in Item 1A of the Company’s Annual Report on Form 10-K for the year ended January 29, 2011, which information is incorporated by reference herein and updated by the Company’s Quarterly Reports on Form 10-Q. The Company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change. # # # About Brown Shoe Company, Inc. Brown Shoe Company is a global footwear company. Brown Shoe Company’s Retail division operates Famous Footwear, a leading family branded footwear destination with over 1,100 stores nationwide and e-commerce site FamousFootwear.com, approximately 260 specialty retail stores in the U.S., Canada, and China primarily under the Naturalizer brand name, and footwear e-tailer shoes.com. Through its wholesale divisions, Brown Shoe Company designs and markets leading fashion and athletic footwear brands including Naturalizer, Dr. Scholl's, LifeStride, Sam Edelman, Franco Sarto, Via Spiga, Vince, Etienne Aigner, Vera Wang, Avia and rykä. Brown Shoe Company press releases are available at brownshoe.com. SCHEDULE 1 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) 13 Weeks Ended 39 Weeks Ended 52 Weeks Ended (Thousands, except per share data) October 29, 2011 October 30, 2010 October 29, 2011 October 30,2010 October 29, 2011 October 30, 2010 Net sales $ Cost of goods sold Gross profit Selling and administrative expenses Restructuring and other special charges, net Operating earnings Interest expense ) Loss on early extinguishment of debt - - ) - ) - Interest income 98 46 Earnings from continuing operations before income taxes Income tax provision ) Net earnings from continuing operations Discontinued operations: Earnings from operations of AND 1, net of tax of $595, $1,285 and $1,285, respectively - - - Gain on sale of subsidiary, net of tax of $6,196 - - - Net earnings from discontinued operations - - - Net earnings Net loss attributable to noncontrolling interests ) Net earnings attributable to Brown Shoe Company, Inc. $ Basic earnings per common share: From continuing operations $ From discontinued operations - - - Basic earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Diluted earnings per common share: From continuing operations $ From discontinued operations - - - Diluted earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ Basic number of shares Diluted number of shares SCHEDULE 2 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Thousands) October 29, 2011 October 30, 2010 January 29, 2011 ASSETS Cash and cash equivalents $ $ $ Receivables Inventories Prepaid expenses and other current assets Total current assets Other assets Goodwill and intangible assets, net Property and equipment, net Total assets $ $ $ LIABILITIES AND EQUITY Borrowings under revolving credit agreement $ $ $ Trade accounts payable Other accrued expenses Total current liabilities Long-term debt Deferred rent Other liabilities Total other liabilities Total Brown Shoe Company, Inc. shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ SCHEDULE 3 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 39 Weeks Ended (Thousands) October 29, 2011 October 30, 2010 OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs Loss on early extinguishment of debt - Share-based compensation expense Tax deficiency related to share-based plans Loss on disposal of facilities and equipment Impairment charges for facilities and equipment Deferred rent ) ) Provision for doubtful accounts Gain on sale of subsidiary, net ) - Changes in operating assets and liabilities, net of acquired and discontinued operations: Receivables ) ) Inventories ) ) Prepaid expenses and other current and noncurrent assets Trade accounts payable ) Accrued expenses and other liabilities ) Other, net ) ) Net cash provided by (used for) operating activities ) INVESTING ACTIVITIES: Capital expenditures ) ) Acquisition cost (American Sporting Goods Corporation) ) - Cash recognized on initial consolidation - Net proceeds from sale of subsidiary - Net cash used for investing activities ) ) FINANCING ACTIVITIES: Borrowings under revolving credit agreement Repayments under revolving credit agreement ) ) Proceeds from issuance of 2019 Senior Notes - Redemption of 2012 Senior Notes ) - Dividends paid ) ) Debt issuance costs ) - Acquisition of treasury stock ) - Proceeds from stock options exercised Tax deficiency related to share-based plans ) ) Contributions by noncontrolling interests - Acquisition of noncontrolling interests (Edelman Shoe, Inc.) - ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash and cash equivalents 30 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SCHEDULE 4 BROWN SHOE COMPANY, INC. Reconciliation of Operating Earnings, Net Earnings and Diluted Earnings Per Share (GAAP Basis) to Adjusted Operating Earnings, Net Earnings and Diluted Earnings Per Share (Non-GAAP Basis) 13 Weeks Ended October 29, 2011 13 Weeks Ended October 30, 2010 (Thousands, except per share data) Net Earnings Attributable to Brown Shoe Company, Inc. Diluted Earnings Per Share Net Earnings Attributable to Brown Shoe Company, Inc. Diluted Earnings Per Share GAAP earnings $ Charges/Other Items: Gain on sale of subsidiary ) ) - - Wholesale brand exit costs - - ASG integration costs - - IT initiatives - - Total charges/other items ) ) Adjusted earnings $ 39 Weeks Ended October 29, 2011 39 Weeks Ended October 30, 2010 (Thousands, except per share data) Net Earnings Attributable to Brown Shoe Company, Inc. Diluted Earnings Per Share Net Earnings Attributable to Brown Shoe Company, Inc. Diluted Earnings Per Share GAAP earnings $ Charges/Other Items: Gain on sale of subsidiary ) ) - - ASG acquisition and integration-related costs - - Wholesale brand exit costs - - ASG cost of goods sold adjustment (1) - - Loss on early extinguishment of debt - - IT initiatives - - Total charges/other items ) ) Adjusted earnings $ 52 Weeks Ended October 29, 2011 52 Weeks Ended October 30, 2010 (Thousands, except per share data) Net Earnings Attributable to Brown Shoe Company, Inc. Diluted Earnings Per Share Net Earnings Attributable to Brown Shoe Company, Inc. Diluted Earnings Per Share GAAP earnings $ Charges/Other Items: Gain on sale of subsidiary ) ) - - ASG acquisition and integration-related costs - - Wholesale brand exit costs - - ASG cost of goods sold adjustment (1) - - IT initiatives Loss on early extinguishment of debt - - Organizational changes - - Headquarters consolidation - - ) ) Total charges/other items ) ) Adjusted earnings $ (1) In accordance with GAAP, purchase accounting rules require the company to record inventory at fair value (i.e., expected selling price less costs to sell) on the acquisition date. This results in lower than typical gross margins when the acquired inventory is sold. This adjustment reflects the elimination of the unfavorable impact of lower gross margins for ASG product sold in the first and second quarters of 2011. SCHEDULE 5 BROWN SHOE COMPANY, INC. OPERATING RESULTS BY MAJOR SEGMENT Famous Footwear Wholesale Operations Specialty Retail ($ millions) 13 Weeks Ended 13 Weeks Ended 13 Weeks Ended October 29, October 30, October 29, October 30, October 29, October 30, Net Sales $ Gross Profit $ Gross Profit Rate 42.8% 44.3% 30.1% 28.6% 43.6% 45.2% Operating Earnings $ Operating Earnings % 6.8% 7.6% 4.1% 6.0% 0.1% 1.0% Same-store Sales % (0.4)% 10.6% - - (1.9)% 2.1% Number of Stores - - Famous Footwear Wholesale Operations Specialty Retail ($ millions) 39 Weeks Ended 39 Weeks Ended 39 Weeks Ended October 29, October 30, October 29, October 30, October 29, October 30, Net Sales $ Gross Profit $ Gross Profit Rate 43.8% 45.1% 29.5% 30.3% 42.0% 43.6% Operating Earnings (Loss) $ Operating Earnings (Loss) % 5.0% 6.7% 2.8% 5.4% (3.6)% (2.6)% Same-store Sales % (1.3)% 12.4% - - 0.7% 7.8% Famous Footwear Wholesale Operations Specialty Retail 52 Weeks Ended 52 Weeks Ended 52 Weeks Ended October 29, October 30, October 29, October 30, October 29, October 30, ($ millions) Net Sales $ Gross Profit $ Gross Profit Rate 44.0% 44.9% 28.9% 31.2% 41.6% 42.7% Operating Earnings (Loss) $ Operating Earnings (Loss) % 4.7% 6.1% 2.3% 5.8% (3.0)% (2.8)% Same-store Sales % 0.1% 11.6% - - 1.4% 7.8%
